Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  June 23, 2015                                                                          Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  150588                                                                                      Mary Beth Kelly
                                                                                               Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
  RICK BRASKA,                                                                           Richard H. Bernstein,
                                                                                                         Justices
           Claimant-Appellee,
                                                              SC: 150588
  v                                                           COA: 313932
                                                              Kent CC: 12-004685-AE
  CHALLENGE MANUFACTURING COMPANY,
          Appellee,
  and

  DEPARTMENT OF LICENSING &
  REGULATORY AFFAIRS, UNEMPLOYMENT
  INSURANCE AGENCY,
             Appellant.
  ________________________________________/

         On order of the Chief Justice, having received notice on February 3, 2015, that
  claimant-appellee Rick Braska is deceased and given that more than 91 days has passed
  without a motion for substitution of party being filed, the application for leave to appeal
  in this case only is administratively DISMISSED pursuant to MCR 2.202(A)(1). The
  other two consolidated applications in No. 150589, Kemp v Hayes Green Beach
  Memorial Hosp, and No. 150590, Kudzia v Avasi Services, Inc, remain pending.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               June 23, 2015